Citation Nr: 1015277	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as a lung condition.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January to May 1983, 
December 1990 to July 1991, and from May 2004 to August 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision rendered by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  
 
The  issue of service connection for residuals of a stab 
wound injury to the buttocks has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the claim and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's active duty service includes service in the 
Persian Gulf.  He claims that during the first Persian Gulf 
War he was exposed to oil fires, smoke, and dust.  He alleged 
that exposure to these environmental conditions caused 
current disabilities manifested by COPD and sleep apnea.  He 
stated that he had symptoms of COPD and sleep apnea ever 
since service in the Persian Gulf but it was not until 
recently that he was diagnosed with the disabilities.  

Unfortunately, he has not been afforded a VA examination in 
connection with the claims.  VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The medical evidence associated with the claims file reveals 
that the Veteran was diagnosed with sleep apnea in December 
1998.  There is also evidence suggesting an "early stage 
mild obstructive deficiency" during pulmonary function 
testing in September 1994.  Current records show continuing 
treatment for sleep apnea, and diagnoses of mild COPD or mild 
obstructive deficiency.  Hence, there is evidence of a 
current disability.  

In terms of evidence establishing that the diseases occurred 
in service, the Veteran's service records indicate that he 
served in Southwest Asia during the first Persian Gulf War, 
and the Board accepts that he was likely exposed to oil 
fires, smoke, and dust as alleged.  

In addition, the Veteran has provided credible testimony 
regarding continuity of symptomatology as well as his opinion 
linking his current disabilities to service.  The threshold 
for finding that the evidence "indicates" that there "may" 
be a nexus between a current disability and an in-service 
event, injury, or disease is a low one, and a veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

Lay persons, such as the Veteran, however, are not competent 
to opine as to medical etiology or render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As such, because there remains insufficient evidence on file 
to make a decision on the claims, the claims must be remanded 
for additional development.  

In addition, while this matter is being remanded, the Veteran 
should be provided notice as to how to substantiate a claim 
for certain disabilities due to undiagnosed illness.  
Although the Veteran does not contend that sleep apnea or 
COPD are undiagnosed illnesses, or medically unexplained 
chronic multisymptom illnesses, since he has the requisite 
Southwest Asia service and since there remains some question 
as to the nature of the disabilities, additional notice may 
serve to provide information that could help to substantiate 
the claims.  

In this regard, the Board advises the Veteran that 
compensation may be payable to a Persian Gulf Veteran who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as 
fibromyalgia) that is defined by a cluster of signs or 
symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  The 
symptoms must be manifest to a degree of 10 percent or more 
during the presumptive periods prescribed by the Secretary or 
by December 31, 2011. 

Finally, the Board notes that while these matters are being 
remanded for additional medical opinion, the Veteran is 
reminded that it remains his responsibility to submit 
evidence to support his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, these matters are REMANDED for the following 
action:

1.	Send the Veteran a notice letter 
advising him how to substantiate a claim 
for certain disabilities due to 
undiagnosed illness.  

2.	Thereafter, and after any additional 
medical records have been obtained and 
incorporated in the claims file, the 
Veteran should undergo a VA examination 
for purposes of determining the current 
nature, extent and etiology of the claimed 
COPD and sleep apnea disabilities.  Prior 
to the examination, the claims folder must 
be made available to the examiner for 
review.  A notation to the effect that 
this record review took place must be 
included in the report of the examiner(s).  
All appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached in 
the examination report.

The examiner, based on the medical 
findings and a review of the claims folder 
should offer an opinion as to following 
question:  Is it at least as likely as not 
(i.e., at least a 50 percent probability) 
that a currently diagnosed lung disability 
to include COPD, and sleep apnea is due to 
or aggravated by the Veteran's active duty 
service?  The examiner is advised, in this 
respect, that the Veteran had three 
periods of active duty service, including 
service from January to May 1983, December 
1990 to July 1991, and from May 2004 to 
August 2005 and that he was likely exposed 
to environmental airborne respiratory 
insults..  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



